Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by De Paschoal (US 8,256,553).  De Paschoal discloses:
With regard to claim 10 - A lightweight vehicle, said lightweight vehicle comprising: 
a universal assembly platform for lightweight vehicles, said platform comprising: 
a main vehicle chassis structure 20; 
a front suspension system 7 connected to the main vehicle chassis structure 20 and to which one or more front wheel assembly is mountable; 
a rear suspension system 7 connected to the main vehicle chassis structure 20 and to which one or more rear wheel assembly is mountable, the rear suspension system 7 connected to the main vehicle chassis structure 20 such that when the one or more rear wheel assembly is mounted to the rear suspension system 7, the longitudinal footprint length of the vehicle is equal to or less than 106 inches (96 inches); 
a front row forward facing seating structure 85 connected to the universal assembly platform; and 

a seat back wherein a portion of the seat back is located longitudinally rearward an axis through the rear wheel centers (see Fig. 1).

With regard to claim 13 - wherein the main chassis structure 20 is structured to have a substantially flat profile such that a bottom of a seat pedestal of the rear row forward facing seating structure is disposed on same plane as a bottom of a seat pedestal of the front row forward facing seating structure.

With regard to claim 15 - wherein the main chassis structure 20 is structured to have a substantially flat profile such that a bottom of a seat pedestal of the rear row forward facing seating structure 85 is disposed on same plane as a bottom of a seat pedestal of the front row forward facing seating structure 85 (Fig. 1).

With regard to claim 16 - wherein the universal assembly platform further comprises at least one vehicle component mounting structure at least one of integrally form formed with and mounted to the main vehicle chassis structure, the at least one vehicle component mounting structure structured and operable to enable at least one vehicle component to be mounted to the universal assembly platform during assembly of a lightweight vehicle (see the rejection to claim 4 above).

With regard to claim 17 - wherein the universal assembly platform comprises at least one of a front bulkhead 3a and a rear bulkhead 3b.

With regard to claim 18 - A lightweight vehicle, said lightweight vehicle comprising: 

a main vehicle chassis structure 20; 
a front suspension system 7 connected to the main vehicle chassis structure 20 and to which one or more front wheel assembly 6 is mountable; 
a rear suspension system 7 connected to the main vehicle chassis structure 20 and to which one or more rear wheel assembly 6 is mountable, the rear suspension system 7 connected to the main vehicle chassis structure 20 such that when the one or more rear wheel assembly 6 is mounted to the rear suspension system 7, the longitudinal footprint length is equal to or less than 106 inches (8 feet); 
a front row forward facing seating structure 85 connected to the universal assembly platform; and 
a rear row forward facing seating structure 85 connected to the universal assembly platform and is disposed directly above the rear suspension system 7 (Fig. 1).

With regard to claim 19 - wherein the main chassis structure 20 is structured to have a substantially flat profile such that a bottom of a seat pedestal of the rear row forward facing seating structure 85 is disposed on same plane as a bottom of a seat pedestal of the front row forward facing seating structure 85.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-9, 11, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over De Paschoal (US 8,256,553).  De Paschoal discloses:
With regard to claim 1 - A lightweight vehicle, said lightweight vehicle comprising: 
a universal assembly platform for lightweight vehicles, said platform comprising: 
a main vehicle chassis structure 20; 
a front suspension system 7 connected to the main vehicle chassis structure 20 and to which one or more front wheel assembly is mountable; 
a rear suspension system 7 connected to the main vehicle chassis structure 20 and to which one or more rear wheel assembly 6 is mountable, the rear suspension system 7 connected to the main vehicle chassis structure 20 such that when the one or more rear wheel assembly 6 is mounted to the rear suspension system 7, the front distal end of the front wheel assembly is longitudinally forward of the universal assembly platform and the rear distal end of the rear wheel assembly is longitudinally rearward of the universal assembly platform, wherein the longitudinal footprint length of the vehicle is equal to or less than 96 inches (“Electric vehicles as described herein may measure only 8 feet in length may be able to accommodate five adults comfortably”); 
a forward facing seating structure 85 mounted to the universal assembly platform; 
wherein a portion of the seating structure 85 is located longitudinally rearward an axis through the rear wheel centers (see Fig. 1).  Though De Paschoal, discloses the vehicle as being eight feet long, or 96”, it does not specifically disclose that the vehicle may be shorter in length, such as 95” or 81”.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of De Paschoal such that the length of the vehicle is slightly less than the discloses eight feet, such as 95”, with regard to claims 1, 11, and 20, or 81”, with regard to claim 7, to allow for a more compact vehicle that allows for more maneuverability and flexibility in parking and just generally takes up less space.

With regard to claim 2 - wherein the rear suspension system 7 comprises at least one independent suspension assembly (“The electric vehicle may include adjustable suspension apparatuses 7, which tension is controlled independently on each wheel by hydraulic pistons or cylinders 5, as described in further detail below.”).

With regard to claim 3 - wherein the rear suspension system comprises a solid axle suspension assembly (“Adjustable suspension apparatuses 7 may be mounted on an axle with level and tension commanded by hydraulic pistons 5.”).

With regard to claim 4 - wherein the universal assembly platform further comprises at least one vehicle component mounting structure at least one of integrally form formed with and mounted to the main vehicle chassis structure, the at least one vehicle component mounting structure structured and operable to enable at least one vehicle component to be mounted to the universal assembly platform during assembly of a lightweight vehicle.  Without further structural definition of these components, any mounting of any components to the vehicle, such as the seats 85, and power container 1, which houses at least one energy storage/generating device for powering the electric vehicle.

With regard to claim 5 - wherein the universal assembly platform further comprises at least one of a front bulkhead 3a and a rear bulkhead 3b.

With regard to claim 8 - further comprising a prime vehicle mover operably connected to one or more wheel assemblies, wherein the prime mover is a permanent magnet AC motor (electric motor).

.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over De Paschoal in view of Bataille et al (US 7,258,395).  De Paschoal fails to disclose one or more golf bag holders.  Bataille teaches a vehicle similar to De Paschoal comprising golf bag holders.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of De Paschoal with the teaching of Bataille so as to include golf bag holders to give the vehicle more applicability.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over De Paschoal in view of Lang et al (US 6,223,865).  De Paschoal discloses an accelerator and brake pedal (“The steering apparatus may be implemented with an advanced system that puts all commands of the electric vehicle in one place (including, for example, gearshift, HVAC, turn signals, flashers, wipers, washers, brakes and accelerator, infotainment, GPS mapping, video communication, "blind spot" back view monitoring, cell phone audio and texting, etc.), and viewed, for example, in a full LED screen right in front of the driver, and without the obstruction caused by a traditional steering wheel.”).  However, De Paschoal fails to explicitly disclose wherein the pedals are hanging pedals.  Lang teaches a small utility vehicle having an accelerator and a brake pedal that are both configured to be hanging pedals.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of De Paschoal with the teaching of Lang such that the brake pedal and accelerator are hanging pedals to give easy access through an operators lower extremities.


s 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hill et al (US 8,662,228).  
With regard to claim 10 - A lightweight vehicle, said lightweight vehicle comprising: 
a universal assembly platform for lightweight vehicles, said platform comprising: 
a main vehicle chassis structure (FRAME/CHASSIS); 
a front suspension system (Figs. 2 and 4A) connected to the main vehicle chassis structure and to which one or more front wheel assembly is mountable; 
a rear suspension system connected to the main vehicle chassis structure and to which one or more rear wheel assembly 220 is mountable, the rear suspension system connected to the main vehicle chassis structure such that when the one or more rear wheel assembly 220 is mounted to the rear suspension system, the longitudinal footprint length of the vehicle is equal to or less than 108 inches (“a total length of under nine feet”); 
a front row forward facing seating structure 3A-20 connected to the universal assembly platform; and 
a rear row forward facing seating structure 3A-10 connected to the universal assembly platform, the rear seat structure comprising: 
a seat back wherein a portion of the seat back is located longitudinally rearward an axis through the rear wheel centers (see Fig. 3A below).  Though Hill discloses the vehicle as being less than nine feet long feet long, or 108”, it does not specifically disclose that the vehicle may be shorter in length, such as 106”.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the vehicle of Hill such that the length of the vehicle is slightly less than the discloses nine feet, such as 106” to allow for a more compact vehicle that allows for more maneuverability and flexibility in parking.


With regard to claim 12 - wherein a portion of the seat back extends behind the rear distal end of the one or more rear wheels (see dotted black line in Fig. below).

    PNG
    media_image1.png
    618
    718
    media_image1.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WILHELM whose telephone number is (571)272-6980.  The examiner can normally be reached on Monday-Friday 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY WILHELM/Examiner, Art Unit 3616                                                                                                                                                                                                        April 8, 2021